ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
| ,The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent practiced law while ineligible to do so. Following the filing of formal charges, respondent and *844the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Victor A. Dorsey, Jr., Louisiana Bar Roll number 28340, be suspended from the practice of law for a period of one year and one day.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.